United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 ALBERTO GARCIA,
                     Petitioner

                            v.

    DEPARTMENT OF HOMELAND SECURITY,
                 Respondent
           ______________________

                       2014-3048
                 ______________________

    Petition for review of an arbitrator’s decision in No.
13-02607-3 by Sidney Moreland IV.
                  ______________________

                Decided: March 13, 2015
                ______________________

   JASON LEONARD ALDRICH, Gattey and Baranic APLC,
San Diego, CA, argued for petitioner.

    DANIEL S. HERZFELD, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for respondent. Also represented
by HILLARY STERN, STUART F. DELERY, ROBERT E.
KIRSCHMAN, JR., KIRK MANHARDT.
                ______________________

   Before DYK, TARANTO, and HUGHES, Circuit Judges.
2                                               GARCIA   v. DHS



HUGHES, Circuit Judge.
    Alberto Garcia appeals from an arbitrator’s dismissal
of his labor dispute for failure to timely file a request for
arbitration. The applicable collective-bargaining agree-
ment requires that requests for arbitration of adverse
actions “must be filed . . . not later than thirty (30) calen-
dar days after the effective date of [the Agency’s] action.”
The Arbitrator concluded that the term “must be filed”
requires actual receipt by the Agency of the request for
arbitration. Because we conclude that the request for
arbitration need only be mailed within the 30-day time
period, we reverse and remand.
                              I
    On May 9, 2013, the Department of Homeland Securi-
ty issued a final decision removing Mr. Garcia from the
U.S. Border Patrol for misconduct. Mr. Garcia received
notice of his removal the same day. Under 5 U.S.C.
§ 7121(e)(1), Mr. Garcia had the option to appeal his
removal to the Merit Systems Protection Board (MSPB) or
to invoke arbitration, as set out in his union’s collective-
bargaining agreement (CBA). Article 34, Section A of the
CBA states that in cases involving adverse actions, such
as removal, requests for arbitration “must be filed . . . not
later than thirty (30) calendar days after the effective
date of the action.” Supp. Auth. 8.
     Twenty-eight days after the effective date of Mr. Gar-
cia’s removal, his union mailed a letter to the Agency
requesting arbitration. The Agency did not receive this
request until seven days later. After an arbitrator was
appointed, the Agency moved to dismiss the dispute for
failure to file within thirty days of the effective date of
removal.
    The Arbitrator found the plain meaning of “filed” in
the CBA requires actual receipt of the request for arbitra-
tion. The Arbitrator relied on the definition of “file” used
GARCIA   v. DHS                                             3



in federal court proceedings, citing Black’s Law Diction-
ary and judicial opinions interpreting federal procedural
statutes. The Arbitrator also found the context in which
“filed” is used in the CBA supports this interpretation.
Accordingly, the Arbitrator dismissed the dispute for
failure to timely file a request for arbitration. Mr. Garcia
appeals. We have jurisdiction under 5 U.S.C. § 7121(f)
and 5 U.S.C. § 7703(b)(1).
                              II
    Interpretation of a collective-bargaining agreement is
a question of law we review de novo. Giove v. Dep’t of
Transp., 230 F.3d 1333, 1340 (Fed. Cir. 2000) (citing
Harris v. Dep’t of Veterans Affairs, 142 F.3d 1463, 1467
(Fed. Cir. 1998); Muniz v. United States, 972 F.2d 1304,
1309 (Fed. Cir. 1992)). We begin with the plain language
of the agreement. Id. at 1340. “We give the words in the
agreement their ordinary meaning unless the parties
mutually intended and agreed to an alternative meaning.”
Harris, 142 F.3d at 1467. In addition, we must interpret
specific language in light of the contract as a whole. See
McAbee Constr., Inc. v. United States, 97 F.3d 1431, 1435
(Fed. Cir. 1996) (“We must interpret the contract in a
manner that gives meaning to all of its provisions and
makes sense.”).
     The Arbitrator relied on the definition of “file” as used
in federal court proceedings to determine the meaning of
“filed” here. It is true that federal courts have interpreted
“file” in federal procedural statutes to require actual
receipt. See, e.g., United States v. Lombardo, 241 U.S. 73,
76 (1916) (interpreting “file” in a criminal appeal statute
to require actual receipt); United States v. Doyle, 854 F.2d
771, 773 (5th Cir. 1988) (interpreting “filed” in federal
rules of civil and appellate procedure to require actual
receipt); see also Black’s Law Dictionary (7th ed. 1999)
(defining “file” to mean “[t]o deliver a legal document to
the court clerk or record custodian for placement into the
4                                              GARCIA   v. DHS



official record.”). But regulations governing administra-
tive proceedings analogous to the arbitration at issue
define “filed” differently. For instance, for the purposes of
an appeal to the MSPB, a document is “filed” at the time
of mailing. See 5 C.F.R. § 1201.4(l) (“The date of filing by
mail is determined by the postmark date . . . .”). Similar-
ly, a Federal Labor Relations Authority (FLRA) regula-
tion states, “If the mailing contains a legible postmark
date, then that date is the date of filing.” 5 C.F.R.
§ 2429.21(b)(1).
    The definitions used in MSPB and FLRA regulations
are more relevant to the CBA than the general definition
used in federal court. The parties negotiated the CBA’s
arbitration procedures as an alternative to an administra-
tive appeal to the MSPB. See 5 U.S.C. § 7121(e)(1) (giving
federal employees the option to raise certain disputes
either in an appeal to the MSPB or under a negotiated
grievance procedure). This context informs our under-
standing of the parties’ intent. As we have previously
recognized, “[i]t is neither reasonable nor logical to as-
sume that the negotiators intended to fix a different date
as the filing date for an arbitration appeal” than the date
used as the filing date for an MSPB appeal. Huey v. Dep’t
of Health & Human Servs., 782 F.2d 1575, 1578 (Fed. Cir.
1986) (finding the date the union “initiated” arbitration
was the date its request was mailed, consistent with the
date of filing used in appeals to the MSPB). Accordingly,
the ordinary meaning of “filed” in the context of the CBA
only requires mailing, not actual receipt, following the
definition of “filed” that would be used in an appeal to the
MSPB. See 5 C.F.R. § 1201.4(l).
    The Agency points to other provisions of the CBA
which, it argues, demonstrate the parties’ intent to re-
quire actual receipt of the request for arbitration within
thirty days. In particular, the Agency cites two provisions
that establish differing deadlines for requesting arbitra-
tion, depending on the type of agency action involved, in
GARCIA   v. DHS                                             5



Article 34, Section A of the CBA. The provision for re-
questing arbitration of suspensions of less than fifteen
days and adverse actions, at issue here, requires that
requests for arbitration be filed within thirty days of
“receipt” of the Agency’s Notice of Decision (the adverse-
action provision). The provision for requesting arbitration
of all other grievances requires calculating the deadline in
a slightly different way—fifteen days after the Notice of
Decision is personally delivered or mailed, but an addi-
tional five days is allowed if mailed (the grievance provi-
sion). The Agency thus asks us to draw the inference that
because the CBA contains an express reference to the
Agency’s mailing in the grievance provision, the absence
of an express mailing reference in the adverse-action
provision indicates that the parties did not intend for the
Union’s mailing of an arbitration request to constitute
filing and therefore meet the thirty-day deadline.
     We do not find this inference persuasive. The Agen-
cy’s service of its final decision and the Union’s request for
arbitration are two different processes undertaken by two
different entities. And read in context, the likely reason
for the explicit reference to service by mail in the griev-
ance provision and its omission in the adverse-action
provision is the difference in events that cause the Un-
ion’s submission deadline to begin to run. In the griev-
ance provision, the triggering event is personal delivery or
mailing by the Agency. Given the relatively brief fifteen-
day deadline, if service is by mail, the provision expressly
adds five days to account for any delay that may occur in
the Union actually receiving the Agency’s decision. In the
adverse-action provision, the triggering event is “receipt”
of the Agency’s decision. Because the deadline does not
begin to run until actual receipt, no additional time for
service by mail is necessary. Thus, we do not find the
lack of a mailing reference in the adverse-action provision
to be dispositive. Indeed, if we were strictly parsing the
language of the two provisions, we would note that the
6                                              GARCIA   v. DHS



grievance provision does not require that a request for
arbitration is “filed” before the deadline, but rather it
“may be submitted.” Supp. Auth. 8. It is therefore diffi-
cult to draw any firm conclusions about the meaning of
“filed” in the adverse-action provision by comparing it to
the language of the grievance provision. At bottom,
without any compelling textual evidence to the contrary
in the CBA, we conclude that the definition of “filed”
should be construed in the same manner as in MSPB
proceedings—where a document is filed at the time of
mailing. See 5 C.F.R. § 1201.4(l).
                             III
    We conclude the requirement in Article 34, Section A
that a request for arbitration “must be filed . . . not later
than thirty (30) calendar days after the effective date of
[the Agency’s] action” is satisfied when the request is
mailed before the thirty-day deadline. The parties do not
dispute that Mr. Garcia’s union mailed a request for
arbitration twenty-eight days after the effective date of
the Agency’s final decision. Accordingly, we reverse the
Arbitrator’s dismissal for failure to timely file a request
for arbitration and remand for further proceedings.
            REVERSED AND REMANDED
    No costs.